AO 72A
(Rev, 8/82)

 

Case 5:20-cv-00056-LGW-BWC Document17 Filed 06/15/21 Page 1 of 2

In the United States District Court
For the Southern District of Georgia
Waprross Dibision

ROBERT JONES, *
*
Plaintiff, * CIVIL ACTION NO.: 5:20-cv-56
ae
Vv. o*
a
JEFFREY COLEMAN, et al., *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 14. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court and DISMISSES
Plaintiff's claims against Defendants Coleman and Wicker and his
monetary damages claims against Defendants in their official
capacities. Plaintiff's excessive force and assault and battery
claims against Defendant Miller and Plaintiff's failure to

intervene claims against Defendants Carver, Clark, Harris, and

 
AO 72A
(Rev. 8/82)

 

 

Case 5:20-cv-00056-LGW-BWC Document17 Filed 06/15/21 Page 2 of 2

Little remain pending. Id.; Dkt. No. 15.

ar
SO ORDERED, this Gdy of Iman @ _, 2021.

| 7

HON. LISA GODBEY WOOD, JUDGE
UNITED’ STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
